     8:12-cr-00243-RFR-SMB Doc # 161 Filed: 02/09/21 Page 1 of 3 - Page ID # 395




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                       Plaintiff,                               8:12CR243

         v.
                                                            MEMORANDUM
 AARON J. CLARK,                                             AND ORDER

                       Defendant.


         This matter is before the Court on defendant Aaron J. Clark’s (“Clark”) “Rule 48
Motion” (Filing No. 156) and his Motion to Appoint Counsel (Filing No. 160). For the
reasons stated below, the motions are denied.

I.       BACKGROUND
         Clark pleaded guilty to Counts II and V of a Superseding Indictment charging him
with distribution of a mixture or substance containing methamphetamine, in violation of
21 U.S.C. § 841(a)(1) and (b)(1) (Count II); and carrying a firearm during and in relation
to a drug-trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(B) (Count V). Under the
terms of his plea, Clark agreed to a binding agreement under Federal Rule of Criminal
Procedure 11(c)(1)(C) for a term of incarceration of 202 months and a waiver of the right
of appeal and collateral attack (Filing No. 98. at 4, 5). The government dismissed Counts
I, III, IV, VI and VII at the time of sentencing.

II.      DISCUSSION
         A.    “Rule 48 Motion”
         Clark’s first motion appears to argue that Count II of the Superseding Indictment
should have been dismissed or that his crime did not support a sentencing enhancement.
Clark argues he did not “use” a firearm in furtherance of a drug-trafficking crime under
18 U.S.C. § 924(c)(1)(B). In support of his argument, Clark presents a narrative of the
  8:12-cr-00243-RFR-SMB Doc # 161 Filed: 02/09/21 Page 2 of 3 - Page ID # 396




events leading to his arrest and argues the factual circumstances do not support a
conviction. 1 The factual basis for Clark’s Plea Agreement states that “during the course of
the distribution charged in COUNT II, [Clark] carried and possessed” a shotgun.

       Clark purports to bring this motion under “Rule 48.” Federal Rule of Criminal
Procedure 48(a) permits the government to move for dismissal. Rule 48(b) permits district
courts to dismiss an indictment if there has been unnecessary delay in presenting a charge
to the grand jury, filing an information against the defendant, or bringing a defendant to
trial. None of those grounds are applicable here, and Rule 48 does not afford Clark any
remedy.

       To the extent Clark seeks a new trial, his motion must also fail. Motions for new
trial are governed by Federal Rule of Criminal Procedure 33. Under Rule 33(a), a district
court may grant a motion for new trial if the interest of justice so requires. A motion for a
new trial based on newly discovered evidence must be filed within three years of the
finding of guilty. See Fed. R. Crim. P. 33(b)(1). A motion for new trial on any other
grounds must be filed within fourteen days of a finding of guilty. See Fed. R. Crim. P.
33(b)(2). Clark’s motion does not assert any newly discovered evidence and under either
provision, his motion is untimely.

       B.     Motion to Appoint Counsel
       Though not directly stated, Clark’s Motion to Appoint Counsel appears to be related
to his “Rule 48 Motion.” “There is no right to counsel in postconviction proceedings.”
Garza v. Idaho, 139 S. Ct. 738, 749 (2019). The district court has discretion to appoint
counsel in postconviction proceedings if it “determines that the interests of justice so
require.” 18 U.S.C. § 3006A(a)(2)(B); see also Wiseman v. Wachendorf, 984 F.3d 649,


       1
        Clark appears to argue that his sentence must be vacated. The Court notes that
Clark filed an earlier motion under 28 U.S.C. ' 2255 on September 29, 2014 (Filing No.
113), that was dismissed on October 24, 2014 (Filing Nos. 117, 118). To the extent Clark
seeks to vacate or correct an illegal sentence under § 2255, his Motion is successive and,
to proceed, it must be certified by the Eighth Circuit Court of Appeals. See § 2255(h).
                                             2
  8:12-cr-00243-RFR-SMB Doc # 161 Filed: 02/09/21 Page 3 of 3 - Page ID # 397




655 (8th Cir. 2021). “In exercising its discretion, the court ‘should consider the legal
complexity of the case, the factual complexity of the case, and the petitioner's ability to
investigate and present his claims, along with any other relevant factors.’” Wiseman, 984
F.3d at 655 (quoting Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994)). Clark’s
Rule 48 Motion is barred on several statutory and procedural grounds and he is attempting
to relitigate issues that could have been raised much earlier. The Court concludes that
appointing counsel is not appropriate for this matter.

       IT IS ORDERED: Defendant Aaron J. Clark’s Motion docketed as a “Rule 48
Motion” (Filing No. 156) and his Motion to Appoint Counsel (Filing No. 160) are denied.

       Dated this 9th day of February 2021.

                                                  BY THE COURT:



                                                  Robert F. Rossiter, Jr.
                                                  United States District Judge




                                              3
